Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species a)-i) in the reply filed on June 1, 2021 is acknowledged.
Claim 14 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 1, 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For purposes of examination it will be treated as depending from claim 1.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-2, 5-8, 10-13, and 16-20 are rejected under 35 U.S.C. 103(a) as being unpatentable by Sambasivan et al. (US 2013/0004309; Sambasivan) in view of Cybulsky et al. (US 2010/0129636; Cybulsky)
Re Claim 1, 2, 5, 7-8, 13, 17-18: Sambasivan discloses substrate that benefit from the invention include thermal barrier coatings in turbine engine components. [0006]. The substrates comprise ceramic matrix composite materials, [0032], including SiC-SiC composites. [0074]. 
Sambasivan also discloses coating a layer of thermal barrier coating (TBC) to protect the underlying substrate. [0012-14]. Sambasivan discloses that the TBC layer is degraded during use by chemical reaction with CMAS. [0015]. Sambasivan improves the TBC by infiltrating the layer with a non-colloidal, low-viscosity liquid coating precursor and forming a phosphorus containing alumina layer. [0025]. After coating, there is a 25% or less in change of the pore volume of the TBC after infiltration of the coating (i.e. the pores are not completely filled). [0038]. 
The porosity of the layer—TBC—is in the range of 1-60% gross volume of the substrate. [0037]. The coating of the porosity is maintained in a top segment of the layer being coated. [0039]. Sambasivan desires to control the penetration of the phosphate coating into the layer to prevent erosion or abrasion due to physical contact during use. [0049].
The determination of optimum or workable ranges of the control of penetration of the coating to achieve desired protection would have been characterized by routine experimentation. See MPEP 2144.05 IIB

Sambasivan does not disclose the use of a layer—such as an environmental barrier coating (EBC)—between the substrate and the TBC.
However, Cybulsky deals with turbine components that operate at high temperature, similarly to Sambasivan. [0003]. Cybulsky discloses substrate compositionst that comprise SiC.  Cybulsky provides an EBC deposited directly on the substrate. [0048]. The EBC provides resistance to oxidation or water vapor attack, chemical stability and improve environmental durability of the substrate. [0049]. A TBC layer is then formed over the EBC to provide thermal protection, resistance to oxidation, water vapor attack. [0054].
The EBC layer can comprise mullite, among other compounds, which is a material comprising aluminum. [0049]. The EBC layer comprises metal silicates, [0049], and formed via PVD. Id. 
It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the method of Sambasivan and form an EBC layer prior to the TBC. Cybulsky discloses the advantages of the EBC layer including resistance to oxidation, resistance to water vapor attack, chemical stability and improvements in durability. Sambasivan would have desired all of these advantages since the substrates are utilized in turbines. Thus, the combination produces an improved EBC/TBC system, which is an advantage in the art. 
In the present case, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective 

Re Claim 6: Sambasivan discloses that the substrate is porous comprising pores and channels. [0004].

Re Claims 10-11: Sambasivan produces the TBC is made from yttria-stabilized zirconia. [0012]. 

Re Claim 12: Sambasivan discloses the TBC has a thickness of 0.5 to 2mm which overlaps the claimed range. [0012].

Re Claim 16: Sambasivan utilizes vacuum conditions are utilized for the creation of the layers. [0043]. See also [0053]. 

Re Claims 6, 19-20: See method taught by Sambasivan/Cybulsky above. Sambasivan discloses that the substrate comprises pores and channels but does not disclose that the substrate has a plurality of hills and valleys.
However, Cybulsky discloses that the substrate can be patterned to improve the adhesion between the EBC and the substrates. [0050]. The improvement arises by compartmentalizing the strain on the interference between the EBC and the substrate. Id. The pattern includes hills and valleys. Id.; Fig. 4. 
It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the method of Sambasivan and pattern the substrate prior to application of the EBC. This would allow improved adhesion between the EBC and the substrate with would aid in the durability of the turbine component.

Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable by Sambasivan et al. (US 2013/0004309; Sambasivan) in view of Cybulsky et al. (US 2010/0129636; Cybulsky), and Kirby et al. (US 2011/0027467)
Sambasivan/Cybulsky disclose the use of multilayer coatings on turbine engines as shown above. The combined references do not disclose the thickness of the EBC layer.
However, Kirby also discloses formations of EBC layers, [0003]. on the same type of substrates. [0005]. Kirby discloses that the thickness of the EBC is less than 2 mils. [0064].
It would have been obvious to someone of ordinary skill in the art at the time the invention was filed to modify the method of Sambasivan and form the EBC layer with a thickness of less than 2 mils. Kirby discloses that it is known in the art to form “thin” EBS with a thickness of less than 2 mils suitable for the purposes of Sambasivan.
In the present case, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results to one of ordinary skill in the art. See MPEP 2143, KSR Rationale “A”.

Response to Arguments
Applicant’s arguments, have been fully considered and are persuasive in view of Amendment.  A new rejection is presented over Sambasivan/Cybulsky. 
Examiner notes that Cybulsky is being utilized in a different capacity in this rejection. Applicant is reminded that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Examiner is not bodily incorporating the abradable layer of Cybulsky into the multilayer of Sambasivan. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO W TSCHEN whose telephone number is (571)270-3824. The examiner can normally be reached M-Th: 9-4, F: 9-8 (PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FRANCISCO TSCHEN
Primary Examiner
Art Unit 1712



/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712